


EXHIBIT 10.4
TESSERA TECHNOLOGIES, INC.
FIFTH AMENDED AND RESTATED 2003 EQUITY INCENTIVE PLAN
(as approved by stockholders on May 12, 2010 and amended by
the board of directors on March 12, 2014)
1.Purposes of the Plan. The purposes of this Plan are to attract and retain the
best available personnel for positions of responsibility, to provide additional
incentive to Employees, Directors and Consultants and to promote the success of
the Company’s business. Options granted under the Plan may be Incentive Stock
Options or Nonstatutory Stock Options, as determined by the Administrator at the
time of grant. Restricted Stock, Performance Awards, Dividend Equivalents,
Deferred Stock, Stock Payments and Stock Appreciation Rights may also be granted
under the Plan.
2.    Definitions. As used herein, the following definitions shall apply:
(t)    “Administrator” means the Board or any of its Committees as shall be
administering the Plan in accordance with Section 4 hereof.
(u)    “Applicable Laws” means the requirements relating to the administration
of stock option plans under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are granted under the Plan.
(v)    “Award” shall mean an Option, a Restricted Stock award, a Performance
Award, a Dividend Equivalents award, a Deferred Stock award, a Stock Payment
award or a Stock Appreciation Right which may be awarded or granted under the
Plan.
(w)     “Award Agreement” shall mean a written or electronic agreement between
the Company and the Holder which shall contain such terms and conditions with
respect to an Award as the Administrator shall determine, consistent with the
Plan.
(x)    “Board” means the Board of Directors of the Company.
(y)    “Code” means the Internal Revenue Code of 1986, as amended, or any
successor statute or statutes thereto. Reference to any particular Code section
shall include any successor section.
(z)    “Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 hereof.
(aa)    “Common Stock” means the Common Stock of the Company.
(bb)    “Company” means Tessera Technologies, Inc., a Delaware corporation.
(cc)    “Consultant” means any consultant or adviser if: (i) the consultant or
adviser renders bona fide services to the Company or any Parent or Subsidiary of
the Company; (ii) the services rendered by the consultant or adviser are not in
connection with the offer or sale of securities in a capital-raising transaction
and do not directly or indirectly promote or maintain a market for the Company’s
securities; and (iii) the consultant or adviser is a natural person who has
contracted directly with the Company or any Parent or Subsidiary of the Company
to render such services.
(dd)    “Deferred Stock” shall mean Common Stock awarded under Section 9(e) of
the Plan.
(ee)    “Director” means a member of the Board of Directors of the Company.
(ff)    “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.
(gg)    “Dividend Equivalent” shall mean a right to receive the equivalent value
(in cash or Common Stock) of dividends paid on Common Stock, awarded under
Section 9(c) of the Plan.
(hh)    “DRO” shall mean a domestic relations order as defined by the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended, or
the rules thereunder.
(ii)    “Employee” means any person, including executive officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company. A Service
Provider shall not cease to be an Employee in the case of (i) any leave of
absence approved by the Company or (ii) transfers between locations of the
Company or between the Company, its Parent, any Subsidiary, or any successor.
For purposes of Incentive Stock Options, no such leave may exceed ninety (90)
days, unless reemployment upon expiration of such leave is guaranteed by statute
or contract. If reemployment upon expiration of a leave of absence approved by
the Company is not so guaranteed, on the 181st day of such leave any Incentive
Stock Option held by the Holder shall cease to be treated as an Incentive Stock
Option and shall be treated for tax purposes as a Nonstatutory Stock Option.
Neither service as a Director nor payment of a director’s fee by the Company
shall be sufficient to constitute “employment” by the Company.
(jj)    “Equity Restructuring” shall mean a nonreciprocal transaction between
the Company and its stockholders, such as a stock dividend, stock split,
spin-off, rights offering or recapitalization through a large, nonrecurring cash
dividend, that affects the number or kind of shares of Common Stock (or other
securities of the Company) or the share price of Common Stock (or other
securities) and causes a change in the per share value of the Common Stock
underlying outstanding Awards.
(kk)    “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any successor statute or statutes thereto. Reference to any particular Code
section shall include any successor section.
(ll)    “Fair Market Value” means, as of any given date, the value of Common
Stock determined as follows:
(i)    If the Common Stock is listed on any established stock exchange or a
national market system, its Fair Market Value shall be the closing sales price
for the Common Stock (or the closing bid, if no sales were reported) as quoted
on such exchange or system for such date, or if no bids or sales were reported
for such date, then the closing sales price (or the closing bid, if no sales
were reported) on the trading date immediately prior to such date during which a
bid or sale occurred, in each case, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable; or
(b)     If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, its Fair Market Value shall be the
mean of the closing bid and asked prices for the Common Stock on such date, or
if no closing bid and asked prices were reported for such date, the date
immediately prior to such date during which closing bid and asked prices were
quoted for the Common Stock, in each case, as reported in The Wall Street
Journal or such other source as the administrator deems reliable; or
(c)    In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Administrator.
(mm)     “Full-Value Award” means any Award under which a Holder may be issued
shares of Common Stock without the Holder tendering consideration therefor in
the form of Common Stock or cash at least equal to the Fair Market Value at the
date of grant of the Common Stock issuable upon exercise or maturity of the
Award.
(nn)    “Holder” means the holder of an outstanding Award granted under or
issued pursuant to the Plan.
(oo)    “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.
(pp)    “Non-Employee Director” means a Director who is not an Employee of the
Company.
(qq)    “Nonstatutory Stock Option” means an Option not intended to qualify as
an Incentive Stock Option, or which is designated as an Incentive Stock Option
by the Administrator but fails to qualify as an incentive stock option within
the meaning of Section 422 of the Code.
(rr)    “Option” means a stock option granted pursuant to the Plan.
(ss)    “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.
(tt)    “Performance Award” shall mean a cash bonus, stock bonus or other
performance or incentive award that is paid in cash, Common Stock or a
combination of both, awarded under Section 9(b) of the Plan.
(uu)    “Performance Criteria” shall mean the criteria (and adjustments) that
the Administrator selects for purposes of establishing the Performance Goal or
Performance Goals for a Participant for a Performance Period, determined as
follows:
(i)    The Performance Criteria that will be used to establish Performance Goals
are limited to the following: the following business criteria with respect to
the Company, any Subsidiary or any division or operating unit thereof: (A)
revenue, (B) sales, (C) cash flow, (D) earnings per share of Common Stock
(including earnings before any one or more of the following: (1) interest, (2)
taxes, (3) depreciation, or (4) amortization), (E) return on equity, (F) total
stockholder return, (G) return on invested capital, (H) return on assets or net
assets, (I) income or net income or pre-tax income, (J) operating income or net
operating income, (K) operating profit or net operating profit, (L) operating
margin, (M) cost reductions or savings or expense management, (N) appreciation
in the Fair Market Value of a share of Common Stock, (O) research and
development expenses (including research and development expenses as a
percentage of sales or revenues), (P) working capital, (Q) market share, (R)
completion of acquisitions and partnerships, (S) implementation of new
technology by customers or partners, (T) completion of settlements and/or
licensing arrangements, and (U) new product or technology development
milestones. The Administrator shall, within the time prescribed by Section
162(m) of the Code, define in an objective fashion the manner of calculating the
Performance Criteria it selects to use for such Performance Period for such
Participant.
(ii)    The Administrator may, in its sole discretion, provide that one or more
objectively determinable adjustments will be made to one or more of the
Performance Goals established for any Performance Period. Such adjustments may
include one or more of the following: (A) items related to a change in
accounting principles, (B) items relating to financing activities, (C) expenses
for restructuring or productivity initiatives, (D) non-cash charges, including
those relating to share-based awards, (E) other non-operating items, (F) items
related to acquisitions or other strategic transactions, (G) items attributable
to the business operations of any entity acquired by us during the Performance
Period, (H) items related to the disposal of a business of segment of a
business, (I) items related to discontinued operations that do not qualify as a
segment of a business under generally accepted accounting principles (“GAAP”),
(J) items attributable to any stock dividend, stock split, combination or
exchange of shares occurring during the Performance Period, (K) any other items
of significant income or expense which are determined to be appropriate
adjustments, (L) items relating to unusual or extraordinary corporate
transactions, events or developments, (M) items related to amortization of
acquired intangible assets, (N) items that are outside the scope of our core,
on-going business activities, or (O) items relating to any other unusual or
nonrecurring events or changes in applicable laws or business conditions.
(vv)    “Performance Goals” means, for a Performance Period, the goals
established in writing by the Administrator for the Performance Period based
upon the Performance Criteria. Depending on the Performance Criteria used to
establish such Performance Goals, the Performance Goals may be expressed in
terms of overall Company performance or the performance of a Subsidiary,
division or other operational unit. The Administrator, in its discretion, may,
within the time prescribed by Section 162(m) of the Code, adjust or modify the
calculation of Performance Goals for such Performance Period in order to prevent
the dilution or enlargement of the rights of Participants (i) in the event of,
or in anticipation of, any unusual or extraordinary corporate item, transaction,
event, or development, or (ii) in recognition of, or in anticipation of, any
other unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or in response to, or in anticipation of, changes in
applicable laws, regulations, accounting principles, or business conditions.
Unless otherwise specified by the Administrator at the time of grant, the
Performance Goals with respect to an Award payable to a Section 162(m)
Participant shall be determined on the basis of GAAP.
(ww)    “Performance Period” means the one or more periods of time, which may be
of varying and overlapping durations, as the Administrator may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to, and the payment of, an Award
that is intended to qualify as performance-based compensation as described in
Section 162(m)(4)(C) of the Code.
(xx)    “Plan” means this Fifth Amended and Restated 2003 Equity Incentive Plan.
(yy)    “Restricted Stock” means shares of Common Stock awarded under Section 8
below.
(zz)    “Rule 16b-3” means that certain Rule 16b-3 under the Exchange Act, as
such Rule may be amended from time to time.
([[)    “Section 16(b)” means Section 16(b) of the Securities Exchange Act of
1934, as amended.
(aaa)    “Section 162(m) Participant” shall mean any key Employee designated by
the Administrator as a key Employee whose compensation for the fiscal year in
which the key Employee is so designated or a future fiscal year may be subject
to the limit on deductible compensation imposed by Section 162(m) of the Code.
(bbb)    “Securities Act” means the Securities Act of 1933, as amended, or any
successor statute or statutes thereto. Reference to any particular Securities
Act section shall include any successor section.
(ccc)    “Service Provider” means an Employee, Director or Consultant.
(ddd)    “Share” means a share of the Common Stock, as adjusted in accordance
with Section 13 below.
(eee)    “Stock Appreciation Right” shall mean a stock appreciation right
granted under Section 10 of the Plan.
(fff)    “Stock Payment” shall mean (i) a payment in the form of shares of
Common Stock, or (ii) an option or other right to purchase shares of Common
Stock, as part of a deferred compensation arrangement, made in lieu of all or
any portion of the compensation, including without limitation, salary, bonuses
and commissions, that would otherwise become payable to a Service Provider in
cash, awarded under Section 9(d) of the Plan.
(ggg)    “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
3.    Stock Subject to the Plan. Subject to the provisions of Section 13 of the
Plan, the maximum aggregate number of Shares which may be subject to Awards
under the Plan is the sum of: (a) 19,192,997 shares, plus (b) with respect to
options granted under the Tessera, Inc. 1999 Stock Plan that are assumed by the
Company and expire or are canceled without having been exercised in full, the
number of Shares subject to each such option as to which such option was not
exercised prior to its expiration or cancellation (as of the Effective Date, the
number of shares that may become subject to Awards under the Plan pursuant to
this clause (b) shall not exceed 85,794 shares); provided, however, that each
Share issued under the Plan pursuant to a Full-Value Award shall reduce the
number of available Shares by one and one-half (1.5) shares. Shares issued upon
exercise of Awards may be authorized but unissued, or reacquired Common Stock.
The Shares may be authorized but unissued, or reacquired Common Stock.
If an Award expires or becomes unexercisable without having been exercised in
full, the unpurchased Shares which were subject thereto shall become available
for future grant or sale under the Plan (unless the Plan has terminated). If
Shares of Restricted Stock are forfeited back to the Company or repurchased by
the Company at a price not greater than their original exercise price and
pursuant to the exercise of the Company’s repurchase rights or the forfeiture
provisions under the Plan, such Shares shall become available for future grant
under the Plan. To the extent that Shares are delivered pursuant to the exercise
of a Stock Appreciation Right, the number of underlying Shares as to which the
exercise related shall be counted against the Plan’s share limits set forth
above, as opposed to only counting the Shares actually issued. For example, if a
Stock Appreciation Right relates to 100,000 Shares and is exercised at a time
when the payment due to the Holder is 50,000 Shares, 100,000 Shares shall be
charged against the Plan’s share limits with respect to such exercise.
Notwithstanding the provisions of this Section 3, no Shares may again be
optioned, granted or awarded if such action would cause an Incentive Stock
Option to fail to qualify as an Incentive Stock Option under Code Section 422.
4.    Administration of the P1an.
(t)    Administrator. A Committee of the Board shall administer the Plan and the
Committee shall consist solely of two or more Non-Employee Directors each of
whom is both an “outside director,” within the meaning of Section 162(m) of the
Code, and a “non-employee director” within the meaning of Rule 16b-3, and such
Committee shall be otherwise comprised to comply with all Applicable Laws.
Within the scope of such authority, the Board or the Committee may (i) delegate
to a committee of one or more members of the Board who are not Non-Employee
Directors the authority to grant Awards under the Plan to eligible persons who
are either (1) not then “covered employees,” within the meaning of Section
162(m) of the Code and are not expected to be “covered employees” at the time of
recognition of income resulting from such award or (2) not persons with respect
to whom the Company wishes to comply with Section 162(m) of the Code and/or (ii)
delegate to a committee of one or more members of the Board who are not
“non-employee directors,” within the meaning of Rule 16b-3, the authority to
grant Awards under the Plan to eligible persons who are not then subject to
Section 16 of the Exchange Act. In its absolute discretion, the Board may at any
time and from time to time exercise any and all rights and duties of the
Committee under the Plan except with respect to matters which under Rule 16b‑3
or Section 162(m) of the Code, or any regulations or rules issued thereunder,
are required to be determined in the sole discretion of the Committee.
Notwithstanding the foregoing, the full Board, acting by a majority of its
members in office, shall conduct the general administration of the Plan with
respect to Awards granted to Non-Employee Directors.
(u)    Powers of the Administrator. Subject to the provisions of the Plan and,
in the case of a Committee, the specific duties delegated by the Board to such
Committee, and subject to the approval of any relevant authorities, the
Administrator shall have the authority in its discretion:
(i)    to determine the Fair Market Value;
(ii)    to select the Service Providers to whom Awards may from time to time be
granted hereunder;
(iii)    to determine the number of Shares to be covered by each such Award
granted hereunder;
(iv)    to approve forms of agreement for use under the Plan;
(v)    to determine the terms and conditions of any Awards granted hereunder.
Such terms and conditions include, but are not limited to, the exercise price,
the time or times when Awards may be exercised (which may be based on
performance criteria), any vesting acceleration or waiver of forfeiture
restrictions, and any restriction or limitation regarding any Award or the
Common Stock relating thereto, based in each case on such factors as the
Administrator, in its sole discretion, shall determine;
(vi)    to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub‑plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;
(vii)    to allow Holders to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares to be issued upon exercise of an Award
that number of Shares having a Fair Market Value equal to the amount required to
be withheld. The Fair Market Value of the Shares to be withheld shall be
determined on the date that the amount of tax to be withheld is to be
determined. All elections by Holders to have Shares withheld for this purpose
shall be made in such form and under such conditions as the Administrator may
deem necessary or advisable; and
(viii)    to construe and interpret the terms of the Plan and awards granted
pursuant to the Plan.
(v)    Effect of Administrator’s Decision. All decisions, determinations and
interpretations of the Administrator shall be final and binding on all Holders.
(w)    Provisions Applicable to Section 162(m) Participants.
(i)    The Administrator, in its discretion, may determine whether an Award is
to qualify as performance-based compensation as described in Section
162(m)(4)(C) of the Code.
(ii)    Notwithstanding anything in the Plan to the contrary, the Administrator
may grant any Award to a Section 162(m) Participant, including Restricted Stock
the restrictions with respect to which lapse upon the attainment of Performance
Goals which are related to one or more of the Performance Criteria and any
performance or incentive award described in Section 9 that vests or becomes
exercisable or payable upon the attainment of Performance Goals which are
related to one or more of the Performance Criteria.
(iii)    To the extent necessary to comply with the performance-based
compensation requirements of Section 162(m)(4)(C) of the Code, with respect to
any Award granted under Sections 8 and 9 which may be granted to one or more
Section 162(m) Participants, no later than ninety (90) days following the
commencement of any Performance Period (or such other time as may be required or
permitted by Section 162(m) of the Code), the Administrator shall, in writing,
(A) designate one or more Section 162(m) Participants, (B) select the
Performance Criteria applicable to the Performance Period, (C) establish the
various Performance Goals, in terms of an objective formula or standard, and
amounts of such Awards which may be earned for such Performance Period, and (D)
specify the relationship between Performance Criteria and the Performance Goals
and the amounts of such Awards to be earned by each Section 162(m) Participant
for such Performance Period. Following the completion of each Performance
Period, the Administrator shall certify in writing whether the applicable
Performance Goals have been achieved for such Performance Period. In determining
the amount earned by a Section 162(m) Participant, the Administrator shall have
the right to reduce (but not to increase) the amount payable at a given level of
performance to take into account additional factors that the Administrator may
deem relevant to the assessment of individual or corporate performance for the
Performance Period.
(iv)    Furthermore, notwithstanding any other provision of the Plan or any
Award, the Plan and any Award which is granted to a Section 162(m) Participant
and is intended to qualify as performance-based compensation as described in
Section 162(m)(4)(C) of the Code shall be subject to any additional limitations
set forth in Section 162(m) of the Code (including any amendment to Section
162(m) of the Code) or any regulations or rulings issued thereunder that are
requirements for qualification as performance-based compensation as described in
Section 162(m)(4)(C) of the Code. To the extent permitted by applicable law, the
Plan and Awards granted or awarded hereunder shall be deemed amended to the
extent necessary to conform to such requirements.
5.    Eligibility.
(t)    General Eligibility. Awards may be granted to Service Providers.
Incentive Stock Options may be granted only to Employees. Each Non-Employee
Director of the Company shall be eligible to be automatically granted Options at
the times and in the manner set forth in Section 11.
(u)    No Right to Continuing Service. Neither the Plan nor any Award shall
confer upon any Holder any right with respect to continuing the Holder’s
relationship as a Service Provider with the Company, nor shall it interfere in
any way with his or her right or the Company’s right to terminate such
relationship at any time, with or without cause.
(v)    Award Limit. No Service Provider shall be granted, in any calendar year,
Awards to purchase more than 1,500,000 Shares. The foregoing limitation shall be
adjusted proportionately in connection with any change in the Company’s
capitalization as described in Section 13. For purposes of this Section 5(c), if
an Option is canceled in the same calendar year it was granted (other than in
connection with a transaction described in Section 13), the canceled Option will
be counted against the limit set forth in this Section 5(c). For this purpose,
if the exercise price of an Option is reduced, the transaction shall be treated
as a cancellation of the Option and the grant of a new Option. In addition, the
maximum amount that may be paid in cash during any calendar year with respect to
any Award to a Section 162(m) Participant shall be $1,500,000.
6.    Term of Plan. The Plan shall become effective on the date the Plan is
approved by the Company’s stockholders (the “Effective Date”). Unless sooner
terminated under Section 15 of the Plan, the Plan shall continue in effect for a
term of ten (10) years after the first to occur of (a) the date the Plan is
adopted by the Board or (b) the Effective Date.
7.    Terms of Options.
(t)    Limitations on Incentive Stock Options. Each Option shall be designated
in the applicable Award Agreement as either an Incentive Stock Option or a
Nonstatutory Stock Option. However, notwithstanding such designation, to the
extent that the aggregate Fair Market Value of the Shares with respect to which
Incentive Stock Options are exercisable for the first time by the Holder during
any calendar year (under all plans of the Company and any Parent or Subsidiary)
exceeds $100,000, such Options shall be treated as Nonstatutory Stock Options.
For purposes of this Section 5(a), Incentive Stock Options shall be taken into
account in the order in which they were granted. The Fair Market Value of the
Shares shall be determined as of the time the Option with respect to such Shares
is granted.
(u)    Term of Option. The term of each Option shall be stated in the applicable
Award Agreement; provided, however, that the term of an Option shall be no more
than ten (10) years from the date of grant thereof. In the case of an Incentive
Stock Option granted to a Holder who, at the time the Option is granted, owns
stock representing more than ten percent (10%) of the voting power of all
classes of stock of the Company or any Parent or Subsidiary, the term of the
Option shall be five (5) years from the date of grant or such shorter term as
may be provided in the Award Agreement.
(v)    Option Exercise Price. The per share exercise price for the Shares to be
issued upon exercise of an Option shall be such price as is determined by the
Administrator; provided, however, that the per Share exercise price shall be no
less than one hundred percent (100%) of the Fair Market Value per Share on the
date of grant, except that a Nonstatutory Stock Option may be granted with a per
Share exercise price that is less than one hundred percent (100%) of the Fair
Market Value per Share on the date of grant so long as any Shares delivered in
respect of such Option shall be charged against the Plan’s share limits set
forth in Section 3 as a Full-Value Award; provided, further, that the per Share
exercise price shall be no less than the par value per Share of the Common
Stock, unless otherwise permitted by applicable state law. In the case of an
Incentive Stock Option granted to an Employee who, at the time of grant of such
Option, owns (or is treated as owning under Code Section 424) stock representing
more than ten percent (10%) of the voting power of all classes of stock of the
Company or any Parent or Subsidiary, the exercise price per Share shall be no
less than one hundred ten percent (110%) of the Fair Market Value per Share on
the date of grant.
(w)    Consideration. The consideration to be paid for the Shares to be issued
upon exercise of an Option, including the method of payment, shall be determined
by the Administrator (and, in the case of an Incentive Stock Option, shall be
determined at the time of grant). Such consideration may consist of (i) cash,
(ii) check, (iii) with the consent of the Administrator, a full recourse
promissory note bearing interest (at no less than such rate as is a market rate
of interest and which then precludes the imputation of interest under the Code)
and payable upon such terms as may be prescribed by the Administrator, (iv) with
the consent of the Administrator, other Shares which (A) in the case of Shares
acquired from the Company, have been owned by the Holder for more than six (6)
months, or the requisite period necessary to avoid a charge to the Company’s
earnings for financial reporting purposes, on the date of surrender, and
(B) have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which such Option shall be exercised,
(v) with the consent of the Administrator, delivery of a notice that the Holder
has placed a market sell order with a broker with respect to Shares then
issuable upon exercise of the Options and that the broker has been directed to
pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price, provided that payment of such
proceeds is then made to the Company upon settlement of such sale, or (vi) with
the consent of the Administrator, any combination of the foregoing methods of
payment. In making its determination as to the type of consideration to accept,
the Administrator shall consider if acceptance of such consideration may be
reasonably expected to benefit the Company. In the case of a promissory note,
the Administrator may also prescribe the form of such note and the security to
be given for such note. The Option may not be exercised, however, by delivery of
a promissory note or by a loan from the Company when or where such loan or other
extension of credit is prohibited by law, and payment in the manner prescribed
by the preceding sentences shall not be permitted to the extent that the
Administrator determines that payment in such manner may result in an extension
or maintenance of credit, an arrangement for the extension of credit, or a
renewal of an extension of credit in the form of a personal loan to or for any
Director or executive officer of the Company that is prohibited by Section 13(k)
of the Exchange Act or other Applicable Law.
(x)    Exercise of Option.
(i)    Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder shall be vested and exercisable according to the terms hereof at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. Unless the Administrator provides otherwise, vesting of
Options granted hereunder shall be tolled during any unpaid leave of absence. An
Option may not be exercised for a fraction of a Share.
An Option shall be deemed exercised when the Company receives: (A) written or
electronic notice of exercise (in accordance with the Award Agreement) from the
person entitled to exercise the Option, (B) such representations and documents
as the Administrator, in its sole discretion, deems necessary or advisable to
effect compliance with Applicable Laws, (C) upon the exercise of all or a
portion of an unvested Option pursuant to Section 8(h), a Restricted Stock
purchase agreement in a form determined by the Administrator and signed by the
Holder or other person then entitled to exercise the Option or such portion of
the Option; and (D) full payment for the Shares with respect to which the Option
is exercised, including payment of any applicable withholding tax. Full payment
may consist of any consideration and method of payment authorized by the
Administrator and permitted by the Award Agreement and the Plan. Shares issued
upon exercise of an Option shall be issued in the name of the Optionee or, if
requested by the Holder, in the name of the Holder and his or her spouse. Until
the Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder shall exist with
respect to the Shares, notwithstanding the exercise of the Option. The Company
shall issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 13 of the Plan.
(ii)    Termination of Relationship as a Service Provider. If a Holder ceases to
be a Service Provider other than by reason of the Holder’s death or Disability,
such Holder may exercise his or her Option within such period of time as is
specified in the Award Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
the Option as set forth in the Award Agreement). In the absence of a specified
time in the Award Agreement, the Option shall remain exercisable for three (3)
months following the Optionee’s termination. If, on the date of termination, the
Holder is not vested as to his or her entire Option, the Shares covered by the
unvested portion of the Option shall revert to the Plan. If, after termination,
the Holder does not exercise his or her Option within the time specified by the
Administrator, the Option shall terminate, and the Shares covered by such Option
shall revert to the Plan.
(iii)    Disability of Optionee. If a Holder ceases to be a Service Provider as
a result of the Holder’s Disability, the Holder may exercise his or her Option
within such period of time as is specified in the Award Agreement to the extent
the Option is vested on the date of termination (but in no event later than the
expiration of the term of such Option as set forth in the Award Agreement). In
the absence of a specified time in the Award Agreement, the Option shall remain
exercisable for twelve (12) months following the Holder’s termination. If, on
the date of termination, the Holder is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option shall revert to
the Plan. If, after termination, the Holder does not exercise his or her Option
within the time specified herein, the Option shall terminate, and the Shares
covered by such Option shall revert to the Plan.
(iv)    Death of Optionee. If a Holder dies while a Service Provider, the Option
may be exercised within such period of time as is specified in the Award
Agreement, by the Holder’s estate or by a person who acquires the right to
exercise the Option by bequest or inheritance, to the extent that the Option is
vested on the date of death (but in no event later than the expiration of the
term of such Option as set forth in the Notice of Grant). In the absence of a
specified time in the Award Agreement, the Option shall remain exercisable for
twelve (12) months following the Optionee’s termination. If, at the time of
death, the Holder is not vested as to his or her entire Option, the Shares
covered by the unvested portion of the Option shall immediately revert to the
Plan. The Option may be exercised by the executor or administrator of the
Holder’s estate or, if none, by the person(s) entitled to exercise the Option
under the Holder’s will or the laws of descent or distribution. If the Option is
not so exercised within the time specified herein, the Option shall terminate,
and the Shares covered by such Option shall revert to the Plan.
(y)    Regulatory Extension. A Holder’s Award Agreement may provide that if the
exercise of the Option following the termination of the Holder’s status as a
Service Provider (other than upon the Holder’s death or Disability) would be
prohibited at any time solely because the issuance of shares would violate the
registration requirements under the Securities Act, then the Option shall
terminate on the earlier of (i) the expiration of the term of the Option set
forth in Section 7(b) or (ii) the expiration of a period of thirty (30) days
after the termination of the Holder’s status as a Service Provider during which
the exercise of the Option would not be in violation of such registration
requirements.
(z)    Early Exercisability. The Administrator may provide in the terms of a
Holder’s Award Agreement that the Holder may, at any time before the Holder’s
status as a Service Provider terminates, exercise the Option in whole or in part
prior to the full vesting of the Option; provided, however, that Shares acquired
upon exercise of an Option which has not fully vested may be subject to any
repurchase, forfeiture, transfer or other restrictions as the Administrator may
determine in its sole discretion.
(aa)    Options in Lieu of Compensation. Options may be granted under the Plan
to Employees and Consultants in lieu of cash bonuses which would otherwise be
payable to such Employees and Consultants and to Non-Employee Directors in lieu
of directors’ fees which would otherwise be payable to such Non-Employee
Directors, pursuant to such policies which may be adopted by the Administrator
from time to time.
8.    Restricted Stock Awards.
(t)    Rights to Purchase. Restricted Stock may be issued to Service Providers
either alone, in addition to, or in tandem with other Awards granted under the
Plan and/or cash awards made outside of the Plan. After the Administrator
determines that it will offer Restricted Stock under the Plan, it shall advise
the offeree in writing or electronically of the terms, conditions and
restrictions related to the offer, including the number of Shares that such
person shall be entitled to purchase, the price to be paid, if any, and the time
within which such person must accept such offer; provided, however, that the
purchase price shall be no less than the par value of the Common Stock to be
purchased, unless otherwise permitted by applicable state law. Restricted Stock
may also be awarded in consideration for past services actually rendered to the
Company for its benefit. The offer shall be accepted by execution of an Award
Agreement in the form determined by the Administrator.
(u)    Repurchase Option; Forfeiture. Unless the Administrator determines
otherwise, the Award Agreement shall grant the Company a repurchase option
exercisable upon the voluntary or involuntary termination of the Holder’s
service with the Company for any reason (including death or Disability). If no
cash consideration was paid by the Holder upon issuance, a Holder’s rights in
unvested Restricted Stock shall be forfeited to the Company, without
consideration, upon the voluntary or involuntary termination of the Holder’s
service with the Company for any reason (including death or Disability). The
purchase price for Shares repurchased by the Company pursuant to such repurchase
right and the rate at which such repurchase right or forfeiture provisions shall
lapse shall be determined by the Administrator in its sole discretion, and shall
be set forth in the Award Agreement; provided, however, that, except with
respect to shares of Restricted Stock granted to Section 162(m) Participants, by
action taken after the Restricted Stock is issued, the Administrator may, on
such terms and conditions as it may determine to be appropriate, remove any or
all of the restrictions imposed by the terms of the Award Agreement. Restricted
Stock may not be sold or encumbered until all restrictions are terminated or
expire.
(v)    Other Provisions. The Award Agreement shall contain such other terms,
provisions and conditions not inconsistent with the Plan as may be determined by
the Administrator in its sole discretion.
(w)    Rights as a Stockholder. Once Restricted Stock is issued, the Holder
shall have rights equivalent to those of a stockholder and shall be a
stockholder when his or her purchase is entered upon the records of the duly
authorized transfer agent of the Company. No adjustment shall be made for a
dividend or other right for which the record date is prior to the date the
Restricted Stock is issued, except as provided in Section 13 of the Plan.
9.    Performance Awards, Dividend Equivalents, Deferred Stock and Stock
Payments.
(t)    Eligibility. One or more Performance Awards, Dividend Equivalents, awards
of Deferred Stock and/or Stock Payments may be granted to any Service Provider
whom the Administrator determines should receive such an Award.
(u)    Performance Awards.
(i)    Any Service Provider selected by the Administrator may be granted one or
more Performance Awards. The value of such Performance Awards may be linked to
any one or more of the Performance Goals or other specific performance goals
determined appropriate by the Administrator, in each case on a specified date or
dates or over any period or periods determined by the Administrator. In making
such determinations, the Administrator shall consider (among such other factors
as it deems relevant in light of the specific type of award) the contributions,
responsibilities and other compensation of the particular Service Provider.
(ii)    Without limiting Section 9(b)(i), the Administrator may grant
Performance Awards to any Section 162(m) Participant in the form of a cash bonus
payable upon the attainment of Performance Goals which are established by the
Administrator and relate to one or more of the Performance Criteria over a
Performance Period determined by the Administrator. Any such cash Performance
Award paid to a Section 162(m) Participant shall be based upon Performance Goals
established in accordance with the provisions of Section 4(d).
(v)    Dividend Equivalents.
(v)    Any Service Provider selected by the Administrator may be granted
Dividend Equivalents based on the dividends declared on Common Stock, to be
credited as of dividend payment dates, during the period between the date a
Stock Appreciation Right, Deferred Stock or Performance Award is granted, and
the date such Stock Appreciation Right, Deferred Stock or Performance Award is
exercised, vests or expires, as determined by the Administrator. Such Dividend
Equivalents shall be converted to cash or additional shares of Common Stock by
such formula and at such time and subject to such limitations as may be
determined by the Administrator.
(vi)    Any Holder of an Option who is a Service Provider selected by the
Administrator may be granted Dividend Equivalents based on the dividends
declared on Common Stock, to be credited as of dividend payment dates, during
the period between the date an Option is granted, and the date such Option is
exercised, vests or expires, as determined by the Administrator. Such Dividend
Equivalents shall be converted to cash or additional shares of Common Stock by
such formula and at such time and subject to such limitations as may be
determined by the Administrator.
(vii)    Dividend Equivalents granted with respect to Options intended to be
qualified performance-based compensation for purposes of Section 162(m) of the
Code shall be payable, with respect to pre-exercise periods, regardless of
whether such Option is subsequently exercised.
(w)    Stock Payments. Any Service Provider selected by the Administrator may
receive Stock Payments in the manner determined from time to time by the
Administrator. The number of shares shall be determined by the Administrator and
may be based upon the Performance Criteria or other specific performance
criteria determined appropriate by the Administrator, determined on the date
such Stock Payment is made or on any date thereafter.
(x)    Deferred Stock. Any Service Provider selected by the Administrator may be
granted an award of Deferred Stock in the manner determined from time to time by
the Administrator. The number of shares of Deferred Stock shall be determined by
the Administrator and may be linked to the Performance Criteria or other
specific performance criteria determined to be appropriate by the Administrator,
in each case on a specified date or dates or over any period or periods
determined by the Administrator. Common Stock underlying a Deferred Stock award
will not be issued until the Deferred Stock award has vested, pursuant to a
vesting schedule or performance criteria set by the Administrator. Unless
otherwise provided by the Administrator, a Holder of Deferred Stock shall have
no rights as a Company stockholder with respect to such Deferred Stock until
such time as the Award has vested and the Common Stock underlying the Award has
been issued.
(y)    Term. The term of a Performance Award, Dividend Equivalent, award of
Deferred Stock and/or Stock Payment shall be set by the Administrator in its
discretion.
(z)    Exercise or Purchase Price. The Administrator may establish the exercise
or purchase price of a Performance Award, shares of Deferred Stock or shares
received as a Stock Payment; provided, however, that such price shall not be
less than the par value of a share of Common Stock, unless otherwise permitted
by applicable state law.
(aa)    Exercise Upon Termination of Relationship as a Service Provider. A
Performance Award, Dividend Equivalent, award of Deferred Stock and/or Stock
Payment is exercisable or payable only while the Holder is a Service Provider,
as applicable; provided, however, that the Administrator in its sole and
absolute discretion may provide that the Performance Award, Dividend Equivalent,
award of Deferred Stock and/or Stock Payment may be exercised or paid subsequent
to a termination of the Holder’s relationship as a Service Provider following a
“change of control or ownership” (within the meaning of Section
1.162-27(e)(2)(v) or any successor regulation thereto) of the Company; provided,
further, that except with respect to Performance Awards granted to Section
162(m) Participants, the Administrator in its sole and absolute discretion may
provide that Performance Awards may be exercised or paid following a termination
of the Holder’s relationship as a Service Provider without cause, or following a
change in control of the Company, or because of the Holder’s retirement, death
or Disability, or otherwise.


(bb)    Form of Payment. Payment of the amount determined under Section 9(b) or
9(c) above shall be in cash, in Common Stock or a combination of both, as
determined by the Administrator. To the extent any payment under this Section 9
is effected in Common Stock, it shall be made subject to satisfaction of all
provisions of Section 16.
10.    Stock Appreciation Rights.
(t)    Grant of Stock Appreciation Rights. A Stock Appreciation Right may be
granted to any Service Provider selected by the Administrator. A Stock
Appreciation Right may be granted (i) in connection and simultaneously with the
grant of an Option, (ii) with respect to a previously granted Option, or
(iii) independent of an Option. A Stock Appreciation Right shall be subject to
such terms and conditions not inconsistent with the Plan as the Administrator
shall impose and shall be evidenced by an Award Agreement.
(u)    Coupled Stock Appreciation Rights.
(viii)    A Coupled Stock Appreciation Right (“CSAR”) shall be related to a
particular Option and shall be exercisable only when and to the extent the
related Option is exercisable.
(ix)    A CSAR may be granted to the Holder for no more than the number of
shares subject to the simultaneously or previously granted Option to which it is
coupled.
(x)    A CSAR shall entitle the Holder (or other person entitled to exercise the
Option pursuant to the Plan) to surrender to the Company unexercised a portion
of the Option to which the CSAR relates (to the extent then exercisable pursuant
to its terms) and to receive from the Company in exchange therefor an amount
determined by multiplying the difference obtained by subtracting the Option
exercise price from the Fair Market Value of a share of Common Stock on the date
of exercise of the CSAR by the number of shares of Common Stock with respect to
which the CSAR shall have been exercised, subject to any limitations the
Administrator may impose.
(v)    Independent Stock Appreciation Rights.
(i)    An Independent Stock Appreciation Right (“ISAR”) shall be unrelated to
any Option and shall have a term set by the Administrator; provided, that the
term of an ISAR shall be no more than ten (10) years. An ISAR shall be
exercisable in such installments as the Administrator may determine. An ISAR
shall cover such number of shares of Common Stock as the Administrator may
determine. The exercise price per share of Common Stock subject to each ISAR
shall be set by the Administrator; provided, that the per share exercise price
of an ISAR shall be no less than one hundred percent (100%) of the Fair Market
Value per Share on the date of grant of such ISAR, except that an ISAR may be
granted with a per share exercise price that is less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant so long as any
Shares delivered in respect of such ISAR shall be charged against the Plan’s
share limits set forth in Section 3 as a Full-Value Award; provided, further,
that the per share exercise price of an ISAR shall be no less than the par value
per share of the Common Stock, unless otherwise permitted by applicable state
law. An ISAR is exercisable only while the Holder is a Service Provider;
provided that the Administrator may determine that the ISAR may be exercised
subsequent to termination of the Holder’s relationship as a Service Provider
without cause, or following a change in control of the Company, or because of
the Holder’s retirement, death or Disability, or otherwise.
(ii)    An ISAR shall entitle the Holder (or other person entitled to exercise
the ISAR pursuant to the Plan) to exercise all or a specified portion of the
ISAR (to the extent then exercisable pursuant to its terms) and to receive from
the Company an amount determined by multiplying the difference obtained by
subtracting the exercise price per share of the ISAR from the Fair Market Value
of a share of Common Stock on the date of exercise of the ISAR by the number of
shares of Common Stock with respect to which the ISAR shall have been exercised,
subject to any limitations the Administrator may impose.
(w)    Payment and Limitations on Exercise.
(i)    Payment of the amounts determined under Section 9(b)(iii) and 9(c)(ii)
above shall be in cash, in Common Stock (based on its Fair Market Value as of
the date the Stock Appreciation Right is exercised) or a combination of both, as
determined by the Administrator. To the extent such payment is effected in
Common Stock it shall be made subject to satisfaction of all provisions of
Section 16.
(ii)    Holders of Stock Appreciation Rights may be required to comply with any
timing or other restrictions with respect to the settlement or exercise of a
Stock Appreciation Right, including a window-period limitation, as may be
imposed in the discretion of the Administrator.
11.    Automatic Awards to Non-Employee Directors.
(t)    During the term of the Plan, a person who is initially elected or
appointed to the Board and who is a Non-Employee Director at the time of such
initial election or appointment automatically shall be granted 10,000 shares of
Restricted Stock (subject to adjustment as provided in Section 13) on the date
of such initial election or appointment (an “Initial Restricted Stock Award”).
(u)    In addition, during the term of the Plan, each Non-Employee Director
automatically shall be granted a combination of Options and/or Restricted Stock
on the date of each annual meeting of stockholders (a “Subsequent Award”);
provided, however, that a person who is initially elected to the Board at an
annual meeting of stockholders and who is a Non-Employee Director at the time of
such initial election shall receive only an Initial Restricted Stock Award on
the date of such election and shall not receive a Subsequent Award until the
date of the next annual meeting of stockholders following such initial election.
Each Subsequent Award shall consist of (i) an Option to purchase such number of
shares of Common Stock as is determined by dividing (A) the dollar amount of the
Subsequent Award to be paid in Options, if any, by (B) (1) the Fair Market Value
per share of the Common Stock on the date of grant of such Option divided by (2)
two (2) (subject to adjustment as provided in Section 13) (a “Subsequent
Option”), and (ii) such number of shares of Restricted Stock as is determined by
dividing (A) the dollar amount of the Subsequent Award to be paid in Restricted
Stock, if any, by (B) the Fair Market Value per share of the Common Stock on the
date of grant of such Restricted Stock (subject to adjustment as provided in
Section 13) (a “Subsequent Restricted Stock Award”). The Compensation Committee
of the Board shall determine the allocation of each Subsequent Award among
Options and/or Restricted Stock prior to the date of grant of such Subsequent
Award; provided, however, that the total dollar value of each Subsequent Award
shall equal $100,000. Members of the Board who are employees of the Company who
subsequently retire from the Company and remain on the Board will not receive an
Initial Restricted Stock Award pursuant to Section 11(a) above, but to the
extent that they are otherwise eligible, will receive, after retirement from
employment with the Company, Subsequent Awards as described in the preceding
sentence.
(v)    The exercise price per share of the shares subject to each Subsequent
Option granted to a Non-Employee Director shall equal one hundred percent (100%)
of the Fair Market Value per Share on the date of grant.
(w)    Except as otherwise provided in this Section 11, Initial Restricted Stock
Awards and Subsequent Restricted Stock Awards granted to Non-Employee Directors
pursuant to this Section 11 shall be subject to the terms and conditions of
Section 8. Initial Restricted Stock Awards and Subsequent Restricted Stock
Awards shall be subject to forfeiture to the Company upon the voluntary or
involuntary termination of the Non-Employee Director’s service with the Company
for any reason (including death or Disability). Initial Restricted Stock Awards
granted to Non-Employee Directors shall be released from the forfeiture
restriction over four (4) years, with twenty-five percent (25%) of the shares
subject to each Restricted Stock Award being released from the forfeiture
restriction on each of the first four (4) anniversaries of the date of grant of
the Award, unless otherwise determined by the Administrator. Subsequent
Restricted Stock Awards granted to Non-Employee Directors shall be released from
the forfeiture restriction on the first anniversary of the date of grant of the
Award, unless otherwise determined by the Administrator.
(x)    Except as otherwise provided in this Section 11, Subsequent Options
granted to Non-Employee Directors pursuant to this Section 11 shall be subject
to the terms and conditions of Section 7. Subsequent Options granted to
Non-Employee Directors shall vest and become exercisable on the first
anniversary of the date of grant of the Subsequent Option, unless otherwise
determined by the Administrator. Subject to Sections 7(e)(ii), (iii) and (iv),
the term of each Option granted to a Non-Employee Director shall be ten (10)
years from the date the Subsequent Option is granted.
12.    Non‑Transferability of Awards.
(a)    No Award under the Plan may be sold, pledged, assigned hypothecated,
transferred, or disposed of in any manner other than by will or the laws of
descent and distribution or, subject to the consent of the Administrator,
pursuant to a DRO, unless and until such Award has been exercised, or the Shares
underlying such Award have been issued, and all restrictions applicable to such
shares have lapsed.
(b)    During the lifetime of the Holder, only he or she may exercise an Award
(or any portion thereof) granted to him or her under the Plan, unless it has
been disposed of with the consent of the Administrator pursuant to a DRO. After
the death of the Holder, any exercisable portion of an Award may, prior to the
time when such portion becomes unexercisable under the Plan or the applicable
award Agreement, be exercised by his or her personal representative or by any
person empowered to do so under the deceased Holder’s will or under the then
applicable laws of descent and distribution
13.    Adjustments Upon Changes in Capitalization, Merger or Asset Sale.
(t)    Subject to Section 13(e), in the event that the Administrator determines
that any dividend or other distribution (whether in the form of cash, Common
Stock, other securities, or other property), recapitalization, reclassification,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, spin‑off, combination, repurchase, liquidation, dissolution, or sale,
transfer, exchange or other disposition of all or substantially all of the
assets of the Company, or exchange of Common Stock or other securities of the
Company, issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, or other similar corporate transaction or event, in
the Administrator’s sole discretion, affects the Common Stock (other than an
Equity Restructuring) such that an adjustment is determined by the Administrator
to be appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended by the Company to be made available under the Plan
or with respect to any Award, then the Administrator shall, in such manner as it
may deem equitable, adjust any or all of:
(iii)    the number and kind of shares of Common Stock (or other securities or
property) with respect to which Awards may be granted or awarded (including, but
not limited to, adjustments of the limitations in Section 3 on the maximum
number and kind of shares which may be issued and adjustments of the maximum
number of Shares that may be purchased by any Holder in any calendar year
pursuant to Section 5(c), and adjustments of the manner in which shares subject
to Full Value Awards will be counted);
(iv)    the number and kind of shares of Common Stock (or other securities or
property) subject to outstanding Awards; and
(v)    the grant or exercise price with respect to any Award.
(u)    Subject to Sections 13(d) and (e), in the event of any transaction or
event described in Section 13(a), the Administrator, in its sole discretion, and
on such terms and conditions as it deems appropriate, either by the terms of the
Award or by action taken prior to the occurrence of such transaction or event
and either automatically or upon the Holder’s request, is hereby authorized to
take any one or more of the following actions whenever the Administrator
determines that such action is appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended by the Company to be
made available under the Plan or with respect to any Award granted or issued
under the Plan or to facilitate such transaction or event:
(i)    To provide for either the purchase of any such Award for an amount of
cash equal to the amount that could have been obtained upon the exercise of such
Award or realization of the Holder’s rights had such Award been currently
exercisable or payable or fully vested or the replacement of such Award with
other rights or property selected by the Administrator in its sole discretion;
(ii)    To provide that such Award shall be exercisable as to all shares covered
thereby, notwithstanding anything to the contrary in the Plan or the provisions
of such Award;
(iii)    To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;
(iv)    To make adjustments in the number and type of shares of Common Stock (or
other securities or property) subject to outstanding Awards, and/or in the terms
and conditions of (including the grant or exercise price), and the criteria
included in, outstanding Awards or Awards which may be granted in the future;
and
(v)    To provide that immediately upon the consummation of such event, such
Award shall not be exercisable and shall terminate; provided that for a
specified period of time prior to such event, such Award shall be exercisable as
to all Shares covered thereby, and the restrictions imposed under an Award
Agreement upon some or all Shares may be terminated.
(v)    Subject to Section 3, the Administrator may, in its sole discretion,
include such further provisions and limitations in any Award Agreement or
certificate, as it may deem equitable and in the best interests of the Company.
(w)    In the event of a merger or consolidation of the Company with or into
another corporation or any other entity or the exchange of substantially all of
the outstanding stock of the Company for shares of another entity or other
property in which, after either transaction the prior stockholders of the
Company own less than fifty percent (50%) of the voting shares of the continuing
or surviving entity, or in the event of the sale of all or substantially all of
the assets of the Company, (either event, a “Change of Control”), then each
outstanding Option shall be assumed or an equivalent option or right substituted
by the successor corporation or a Parent or Subsidiary of the successor
corporation. In the event that the successor corporation or a Parent or a
Subsidiary of the successor corporation refuses to assume or substitute for each
outstanding Option, the Holders shall fully vest in and have the right to
exercise each outstanding Option as to all of the Shares covered thereby,
including Shares as to which would not otherwise be vested or exercisable. If an
Option becomes fully vested and exercisable in lieu of assumption or
substitution in the event of a Change of Control, the Administrator shall notify
all Holders that all outstanding Options shall be fully exercisable for a period
of at least fifteen (15) days prior to the closing of the Change of Control, and
any Options that are not exercised within such period shall terminate
immediately prior to the Change of Control. For the purposes of this paragraph,
all outstanding Options shall be considered assumed if, following the
consummation of the Change of Control, the Option confers the right to purchase
or receive, for each Share subject to the Option immediately prior to the
consummation of the Change of Control, the consideration (whether stock, cash,
or other securities property) received in the Change of Control by holders of
Common Stock for each Share held on the effective date of the transaction (and
if holders were offered a choice of consideration, the type chosen by the
holders of a majority of the outstanding Shares); provided, however, that if
such consideration received in the Change of Control is not solely common stock
of the successor corporation or its Parent, the Administrator may, with the
consent of the successor corporation, provide for the consideration to be
received upon the exercise of the Option, for each Share subject to the Option,
to be solely common stock of the successor corporation or its Parent or
Subsidiary equal in fair market value to the per share consideration received by
holders of Common Stock in the Change of Control.
(x)    With respect to Awards which are granted to Section 162(m) Participants
and are intended to qualify as performance-based compensation under
Section 162(m)(4)(C), no adjustment or action described in this Section 13 or in
any other provision of the Plan shall be authorized to the extent that such
adjustment or action would cause such Award to fail to so qualify under Section
162(m)(4)(C), or any successor provisions thereto. No adjustment or action
described in this Section 13 or in any other provision of the Plan shall be
authorized to the extent that such adjustment or action would cause the Plan to
violate Section 422(b)(1) of the Code. Furthermore, no such adjustment or action
shall be authorized to the extent such adjustment or action would result in
short-swing profits liability under Section 16 or violate the exemptive
conditions of Rule 16b-3 unless the Administrator determines that the Award is
not to comply with such exemptive conditions.
(y)    In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 13(a) and 13(b):
(i)    The number and type of securities subject to each outstanding Award and
the exercise price or grant price thereof, if applicable, shall be equitably
adjusted. The adjustments provided under this Section 13(f) shall be
nondiscretionary and shall be final and binding on the affected Holder and the
Company.    
(ii)    The Administrator shall make such equitable adjustments, if any, as the
Administrator may deem appropriate to reflect such Equity Restructuring with
respect to the aggregate number and kind of shares that may be issued under the
Plan (including, but not limited to, adjustments of the limitations in Section 3
on the maximum number and kind of shares which may be issued under the Plan or
the maximum number of Shares that may be purchased by any Holder in any calendar
year pursuant to Section 5(c), and adjustments of the manner in which shares
subject to Full Value Awards will be counted).
14.    Time of Granting Options and Stock Purchase Rights. The date of grant of
an Award shall, for all purposes, be the date on which the Administrator makes
the determination granting such Option or Stock Purchase Right, or such other
date as is determined by the Administrator. Notice of the determination shall be
given to each Service Provider to whom an Award is so granted within a
reasonable time after the date of such grant.
15.    Amendment and Termination of the Plan.
(t)    Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan.
(u)    Stockholder Approval; Prohibition on Repricing Without Stockholder
Approval. The Board shall obtain stockholder approval of any Plan amendment to
the extent necessary and desirable to comply with Section 422 of the Code or
Applicable Laws. In addition, notwithstanding any provision in this Plan to the
contrary, absent approval of the stockholders of the Company, no Award may be
amended to reduce the per share exercise price of the Shares subject to such
Award below the per Share exercise price as of the date the Award is granted
and, except as permitted by Article 13, no Award may be granted in exchange for,
or in connection with, the cancellation or surrender of an Award having a higher
per share exercise price.
(v)    Effect of Amendment or Termination. No amendment alteration, suspension
or termination of the Plan shall impair the rights of any Holder, unless
mutually agreed otherwise between the Holder and the Administrator, which
agreement must be in writing and signed by the Holder and the Company.
Termination of the Plan shall not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.
16.    Conditions Upon Issuance of Shares.
(t)    Legal Compliance. Shares shall not be issued pursuant to the exercise of
an Award unless the exercise of such Award and the issuance and delivery of such
Shares shall comply with Applicable Laws and shall be further subject to the
approval of counsel for the Company with respect to such compliance.
(u)    Investment Representations. As a condition to the exercise of an Award,
the Administrator may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.
17.    Tax Withholding. The Company shall be entitled to require payment in cash
or deduction from other compensation payable to each Holder of any sums required
by federal, state or local tax law to be withheld with respect to the issuance,
vesting, exercise or payment of any Award. The Administrator may in its
discretion and in satisfaction of the foregoing requirement allow such Holder to
elect to have the Company withhold shares of Common Stock otherwise issuable
under such Award (or allow the return of shares of Common Stock) having a Fair
Market Value equal to the sums required to be withheld. Notwithstanding any
other provision of the Plan, the number of shares of Common Stock which may be
withheld with respect to the issuance, vesting, exercise or payment of any Award
(or which may be repurchased from the Holder of such Award within six (6) months
after such shares of Common Stock were acquired by the Holder from the Company)
in order to satisfy the Holder’s federal and state income and payroll tax
liabilities with respect to the issuance, vesting, exercise or payment of the
Award shall be limited to the number of shares which have a Fair Market Value on
the date of withholding or repurchase equal to the aggregate amount of such
liabilities based on the minimum statutory withholding rates for federal and
state tax income and payroll tax purposes that are applicable to such
supplemental taxable income.
18.    Loans. The Administrator may, in its discretion, extend one or more loans
to Service Providers in connection with the exercise or receipt of an Award
granted or awarded under the Plan. The terms and conditions of any such loan
shall be set by the Administrator. Notwithstanding the foregoing, no loan shall
be made under this Section to the extent such loan shall result in an extension
or maintenance of credit, an arrangement for the extension of credit, or a
renewal of an extension of credit in the form of a personal loan to or for any
Director or executive officer of the Company that is prohibited by Section 13(k)
of the Exchange Act or other Applicable Law. In the event that the Administrator
determines in its discretion that any loan under this Section may be or will
become prohibited by Section 13(k) of the Exchange Act or other Applicable Law,
the Administrator may provide that such loan shall be immediately due and
payable in full and may take any other action in connection with such loan as
the Administrator determines in its discretion to be necessary or appropriate
for the repayment, cancellation or extinguishment of such loan.
1.    Section 16. Notwithstanding any other provision of the Plan, the Plan, and
any Award granted or awarded to any individual who is then subject to Section 16
of the Exchange Act, shall be subject to any additional limitations set forth in
any applicable exemptive rule under Section 16 of the Exchange Act (including
any amendment to Rule 16b‑3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by Applicable Law,
the Plan and Awards granted or awarded hereunder shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.
2.    Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
3.    Reservation of Shares. The Company, during the term of this Plan, shall at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
4.    Stockholder Approval. The Plan shall be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted. Such stockholder approval shall be obtained in the degree and manner
required under Applicable Laws. In addition, if the Board determines that Awards
which may be granted to Section 162(m) Participants should continue to be
eligible to qualify as performance-based compensation under Section 162(m)(4)(C)
of the Code, the Performance Criteria must be disclosed to and approved by the
Company’s stockholders no later than the first stockholder meeting that occurs
in the fifth year following the year in which the Company’s stockholders
previously approved the Performance Criteria.
5.    Governing Law. The validity and enforceability of this Plan shall be
governed by and construed in accordance with the laws of the State of Delaware
without regard to otherwise governing principles of conflicts of law.
23.    Section 409A. To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code. To the extent applicable, the Plan and
Award Agreements shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the Effective Date. Notwithstanding any
provision of the Plan to the contrary, in the event that following the Effective
Date the Administrator determines that any Award may be subject to Section 409A
of the Code and related Department of Treasury guidance (including such
Department of Treasury guidance as may be issued after the Effective Date), the
Administrator may adopt such amendments to the Plan and the applicable Award
Agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, that the
Administrator determines are necessary or appropriate to (a) exempt the Award
from Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (b) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance.


TESSERA TECHNOLOGIES, INC.
SECOND AMENDED AND RESTATED 2003 EQUITY INCENTIVE PLAN
SUB-PLAN FOR ISRAELI PARTICIPANTS


1.    Application. This Sub-Plan for Israeli Participants in the Tessera
Technologies, Inc. Second Amended and Restated 2003 Equity Incentive Plan (this
“Sub-Plan”) sets forth additional terms and conditions applicable to Awards (as
defined below) granted to Employees and Non-Employees, who are (or are deemed to
be) residents of the State of Israel for the purpose of payment of taxes and
forms an integral part of the Tessera Technologies, Inc. Second Amended and
Restated 2003 Equity Incentive Plan (the “Plan”). Only Options, Deferred Stock
and Restricted Stock awards may be granted under this Sub-Plan. Options and
Deferred Stock Awards granted under this Sub-Plan are intended to qualify under
either Section 3(9) or Section 102 of the Ordinance, as applicable. Restricted
Stock Awards granted under this Sub-Plan are intended to qualify under Section
102 of the Ordinance.


The Plan and this Sub-Plan are complimentary to each other and shall be deemed
as one. In any case of contradiction with respect to Awards granted to Employees
and Non-Employees, whether explicit or implied, between the provisions of this
Sub-Plan and the Plan, the provisions set out in the Sub-Plan shall prevail.


2.    Definitions. Definitions as set out in Section 2 of the Plan are
applicable to this Sub-Plan. In addition, the following definitions shall apply
to this Sub-Plan:


(t)    “Applicable Laws” means the requirements relating to the administration
of stock option plans under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, U.S. and Israeli tax laws, Israeli securities laws,
Israel’s Companies Law - 1999, and Foreign Currency Control Law, any stock
exchange or quotation system on which the Common Stock is listed or quoted and
the applicable laws of any other country or jurisdiction where Awards are
granted under the Plan and the Sub-Plan, as are in effect from time to time.
(u)    “Award” shall mean an Option, Deferred Stock or a Restricted Stock award,
which may be awarded or granted under this Sub-Plan.
(v)    “Award Agreement” shall mean a written agreement executed by an
authorized officer of the Company and the Holder, which shall contain such terms
and conditions with respect to an Award, as the Administrator shall determine,
consistent with the Plan and this Sub-Plan.
(w)    “Capital Gain Award (CGA)” means a Trustee 102 Award elected and
designated by the Company, or its Parent, or Subsidiary, to qualify under the
capital gain tax treatment, in accordance with the provisions of Section
102(b)(2) of the Ordinance.
(x)    “Controlling Shareholder” shall have the meaning given to such term in
Section 32(9) of the Ordinance.
(y)    “Employee” means any person, who is an employee, executive, officer,
office holder or a director, employed by, or providing services to, the Company
or any Parent or Subsidiary, who is (or is deemed to be) a resident of the State
of Israel for the purpose of payment of taxes, excluding a Controlling
Shareholder. An Employee shall not cease to be an Employee in the case of (i)
any leave of absence approved by the Company or any Parent or Subsidiary, as
applicable; or (ii) transfers between locations of the Company or between the
Company, any Parent, any Subsidiary, or any successor.
(z)    “Holder” means the holder of an outstanding Award granted under or issued
pursuant to this Sub-Plan.
(aa)    “ITA” means the Israeli Tax Authority.
(bb)    “Non-Employee” means a Consultant, advisor, Controlling Shareholder or
any other person, who is (or is deemed to be) a resident of the state of Israel
for the payment of taxes and provides services to the Company or its Parent or
Subsidiary, but who is not an Employee.
(cc)    “Non-Trustee 102 Award” means an Award granted pursuant to Section
102(c) of the Ordinance and not held in Trust by a Trustee.
(dd)     “Ordinance” means the Israeli Income Tax Ordinance [New Version], 1961,
and any regulations, rules, orders or procedures promulgated thereunder.
(ee)    “Ordinary Income Award (OIA)” means a Trustee 102 Award elected and
designated by the Company to qualify for ordinary income tax treatment in
accordance with the provisions of Section 102(b)(1) of the Ordinance.
(ff)    “Rights” means any and all rights, securities or property, issued in
respect of the Common Stock subject to the Restricted Stock awards or in respect
of Common Stock resulting from the exercise of Options or vesting of Deferred
Stock under this Sub-Plan, including bonus shares, but excluding cash dividends.
(gg)    “Section 102” means Section 102 of the Ordinance and any regulations,
rules, orders or procedures promulgated thereunder as now in effect or as
hereafter amended.
(hh)     “Section 102 Award” means an Award granted to an Employee and intended
to qualify under Section 102.
(ii)    “Section 3(9) Award” means an Option or Deferred Stock award granted to
a Non-Employee and intended to qualify under Section 3(9) of the Ordinance.
(jj)    “Trust” means that certain trust established by the Company with the
Trustee for the purpose of holding Awards or Shares issued pursuant to Awards or
any Rights thereof, in accordance with Section 102.
(kk)    “Trust Agreement” means that certain trust agreement(s) entered into by
the Company and the Trustee with respect to the Trust.
(ll)    “Trustee” means a trustee appointed by the Administrator and approved by
the ITA in accordance with Section 102, to hold in Trust for the benefit of a
Holder Awards or Shares, issued pursuant to an Award, or any Rights thereof.
(mm)    “Trustee 102 Award” means an Award granted pursuant to Section 102(b) of
the Ordinance and held in Trust by a Trustee for the benefit of a Holder.
3.    Effectiveness of Sub-Plan. This Sub-Plan shall become effective upon its
adoption by the Board.
4.     Eligibility. Awards may be granted to Employees and Non-Employees who are
Service Providers and who are (or are deemed to be) residents of the State of
Israel for the purpose of payment of taxes. Section 102 Awards may only be
granted to Employees and Section 3(9) Awards may only be granted to
Non-Employees.


5.    Awards Under Section 102.
(a)     Designation Subject to Section 102. The Company may designate Awards to
Employees pursuant to Section 102 as Non-Trustee 102 Awards or Trustee 102
Awards, subject to the terms and conditions set forth in Section 102. Trustee
102 Awards may either be classified as CGAs or OIAs (the “Tax Route(s)”). No
Trustee 102 Awards may be granted under this Sub-Plan to any eligible Employees,
until the lapse of at least 30 days from the day the Sub-Plan and the Company’s
election of the type of Trustee 102 Awards (as CGA or OIA) (the “Election”), is
appropriately filed with the ITA. Such Election shall become effective beginning
with the date of grant of the first Trustee 102 Award under this Sub-Plan, and
shall remain in effect at least until the end of the year following the year
during which the Company first granted Trustee 102 Awards under this Sub-Plan.
The Election shall obligate the Company to grant only the type of Trustee 102
Award it has elected (CGA or OIA) during the period indicated in the preceding
sentence, and shall apply to all Trustee 102 Awards granted during the period
the Election is in effect, all in accordance with the provisions of Section
102(g) of the Ordinance. For the avoidance of doubt, such Election shall not
prevent the Company from granting Non-Trustee 102 Awards to the eligible
Employees at any time.
(b)    Issuance of Shares to Trust. In the event the Company grants Trustee 102
Awards, each Award, and each Share issued pursuant to or upon the exercise of an
Award (and any other Right received in respect of such Shares while such Shares
are held in the Trust) shall be deposited with the Trustee and held in Trust for
the benefit of the Holder, for the period of time required by Section 102 (the
“Minimum Trust Period”), until such time that such Awards, Shares or Rights are
released from the Trust as herein provided. The Trustee shall hold such Awards,
Shares or Rights pursuant to the instructions provided by the Administrator from
time to time, provided such instructions are consistent with the terms of the
Plan and the Sub-Plan, the Trust Agreement and all Applicable Laws. Upon grant
of a Trustee 102 Award, the Holder will sign an undertaking declaring that
he/she is familiar with the provisions of Section 102 and the elected Tax Route
and that he/she undertakes not to sell or transfer the Trustee 102 Awards or
Rights prior to the lapse of the Minimum Trust Period, unless he/she pays all
taxes, which may arise in connection with such sale and/or transfer.


(c)    Minimum Trust Period; Release of Awards and Shares from Trust. With
respect to any Trustee 102 Awards, subject to the provisions of Section 102, in
order to obtain favorable Trustee 102 Awards tax treatment, a Holder shall not
be entitled to sell or release from Trust any Award, Share issued pursuant to or
upon the exercise of any Award and/or any Rights received with respect to such
Trustee 102 Award, until the lapse of the Minimum Trust Period required under
Section 102. Notwithstanding the above, if any such sale or release occurs
during the Minimum Trust Period, the implications under Section 102 shall apply
to, and shall be borne by, such Holder. In the event the requirements for
Trustee 102 Awards are not met, then the Trustee 102 Awards shall be regarded as
Non-Trustee 102 Awards, all in accordance with the provisions of Section 102.


(d)    Condition to Release of Awards and Shares from Trust. No 102 Awards or
Shares issued upon the exercise of an Award (or Rights received in respect of
such Shares while such Shares are held in the Trust) shall be sold or released
from the Trust to the Holder unless and until such Holder shall have satisfied
all of such Holder’s tax obligations with respect to such Awards, Shares or
Rights (including, without limitation, social security and health insurance
payments, if applicable) and shall have provided the Trustee with sufficient
confirmation of the satisfaction of such tax obligations, in a form satisfactory
in the opinion of the Trustee. The Holder shall satisfy such tax obligations in
any manner contemplated by Section 6 below.


(e)    Rights as a Stockholder While Shares are Held in Trust. Once Restricted
Stock is issued and/or Shares are issued upon the exercise of an Option or
vesting of Deferred Stock, the Holder shall have rights equivalent to those of a
stockholder and shall be a stockholder when his or her purchase is entered upon
the records of the duly authorized transfer agent of the Company. The Holder
shall be entitled to receive dividends with respect to such Shares and to vote
the same at any meeting of the stockholders of the Company. For so long as such
Shares are held in the Trust by the Trustee on behalf of a Holder, the cash
dividends paid with respect thereto shall be remitted directly to such Holder.
In the event a stock dividend (including bonus Shares and any Rights with
respect to the Shares) is declared on Shares held in the Trust by the Trustee on
behalf of a Holder, such stock dividend shall be issued to the Trustee for the
benefit of such Holder, shall be subject to the provisions of the Plan and this
Sub-Plan, and the Minimum Trust Period for such Rights shall be measured from
the commencement of the Minimum Trust Period applicable to such Shares with
respect to which the dividend was declared, subject to Applicable Laws.
Furthermore, such Rights shall be subject to the Taxation Route under Section
102, which is applicable to such Shares. No adjustment shall be made for a
dividend or other Right for which the record date is prior to the date the
Shares are issued, except as provided in the Plan and in this Sub-Plan. For so
long as Shares are held in Trust by the Trustee on behalf of a Holder, the
voting rights at the Company’s general meeting attached to such Shares will
remain with the Trustee. However, the Trustee shall not exercise such voting
rights at general meetings. The Trustee shall not be required to notify the
Holder of any Shares held in the Trust of any meeting of the Company’s
stockholders.
(f)    Non-transferability of Awards Held in Trust. Without derogating from the
limitations on transferability of Awards as specified in the Plan and in this
Sub-Plan, as long as Awards are held by the Trustee on behalf of a Holder, such
Awards may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or the laws of descent and
distribution.
(g)    Certain Awards Not Required to be Held in Trust. Section 3(9) Awards and
Non-Trustee 102 Awards (including any Rights received with respect thereof) are
not required to be held in the Trust and shall not be subject to the provisions
of this Section 5.
6.    Tax Implications.
(a)     Tax Consequences. Any tax consequences arising from the grant, exercise
(if applicable), or vesting of any Awards, from the payment for Shares covered
thereby, or from any other event or act (of the Company, its Parent or
Subsidiary, the Trustee or the Holder), hereunder, shall be borne solely by the
Holder (including, without limitation, the Holder’s social security and national
health insurance payments, if applicable). The Company and/or its Parent or
Subsidiary, and/or the Trustee shall withhold taxes according to the
requirements under the Applicable Laws, rules, and regulations, including
withholding taxes at source. Furthermore, the Holder shall agree to indemnify
the Company and/or its Parent or Subsidiary and/or the Trustee and hold them
harmless against and from any and all liability for any such tax or other
payment or interest or penalty thereon, including without limitation,
liabilities relating to the necessity to withhold, or to have withheld, any such
tax from any payment made to the Holder.
(b)     Tax Withholding. The Company shall be entitled to require payment in
cash or deduction from other compensation payable to each Holder of any taxes or
other sums required by all Applicable Laws to be paid or withheld with respect
to the issuance, vesting, exercise, sale or release from the Trust of any Award
or any Shares issued upon the exercise of an Award (or Rights issued with
respect to such Shares). The Administrator may in its discretion and in
satisfaction of the foregoing requirement allow such Holder to satisfy such tax
or other obligations by the delivery to the Company, the Trustee or the
appropriate authorities of cash in an amount equal to the sums required to be
paid or withheld, may also allow such Holder to elect to have the Company
withhold Shares otherwise issuable under such Award or may allow the return of
Shares having a Fair Market Value equal to the sums required to be paid or
withheld. Notwithstanding any other provision of the Plan and this Sub-Plan, the
number of Shares which may be withheld with respect to the issuance, vesting,
exercise, sale or release from the Trust of any Award or any Shares issued upon
the exercise of an Award (or Rights issued with respect to such Shares) (or
which may be repurchased from the Holder of such Award within six (6) months
after such Shares were acquired by the Holder from the Company) in order to
satisfy the Holder’s tax or other liabilities with respect to the issuance,
vesting, exercise, sale or release from the Trust of any Award or any Shares
issued upon the exercise of an Award (or Rights issued with respect to such
Shares), shall be limited to the number of shares which have a Fair Market Value
on the date of withholding or repurchase equal to the aggregate amount of such
liabilities based on the statutory tax rates that are applicable to such taxable
income. In addition, without derogating from the Holder’s obligations to pay
taxes or other sums as and when due, upon the sale by a Holder of any Shares
held in the Trust or release of such Shares from the Trust, the Company may (by
itself or through the Trustee) withhold from the proceeds of such sale all
applicable taxes or other amounts, in which event the Company (or the Trustee)
shall remit the amount withheld to the appropriate authorities, shall pay the
remaining balance of such sale proceeds to the Holder and shall report to such
holder the amount so withheld and paid to said authorities.
(c)     No Release of Awards or Shares Until Payments Made. The Company and/or,
when applicable, the Trustee shall not be required to release any Award and/or
Shares to a Holder until all required payments have been fully made.
(d)     Guarantee. With respect to a Non-Trustee 102 Award, if the Holder ceases
to be employed by the Company or any Parent or Subsidiary thereof, the Holder
shall extend to the Company and/or its Parent or Subsidiary, a security or
guarantee for the payment of tax due at the time of sale of Shares, all in
accordance with the provisions of Section 102.
(e)     Dividends. Any dividends payable with respect to Shares issued with
respect to any Awards granted pursuant to this Sub-Plan shall be subject to any
applicable taxation on the distribution of dividends, and when applicable
subject to the provisions of Section 102.
7.    Compliance with Applicable Laws. This Sub-Plan shall be subject to all
Applicable Laws. The grant of Awards and Rights and the issuance of Shares upon
the exercise of Awards under this Sub-Plan shall entitle the Company to require
recipients of Awards to comply with such Applicable Laws as may be necessary.
Furthermore, the grant of any Awards under this Sub-Plan shall be subject to the
Company’s procurement of all approvals and permits required by regulatory
authorities having jurisdiction over this Sub-Plan and the Awards and Rights
granted thereunder.
8.    Governing Law. The validity and enforceability of this Sub-Plan shall be
governed by, and construed in accordance with, the laws of the State of Delaware
without regard to otherwise governing principles of conflicts of law, except to
the extent that mandatory provisions of the laws of the State of Israel apply.


TESSERA TECHNOLOGIES, INC.
FIFTH AMENDED AND RESTATED 2003 EQUITY INCENTIVE PLAN
SUB-PLAN FOR IRISH PARTICIPANTS


1.    Application. This Sub-Plan for Irish Participants in the Tessera
Technologies, Inc. Fifth Amended and Restated 2003 Equity Incentive Plan (this
“Sub-Plan”) sets forth additional terms and conditions applicable to Awards (as
defined below) granted to Employees and Non-Employees, who are (or are deemed to
be) residents of the Republic of Ireland for the purpose of payment of taxes and
forms an integral part of the Tessera Technologies, Inc. Fifth Amended and
Restated 2003 Equity Incentive Plan (the “Plan”).


The Plan and this Sub-Plan are complimentary to each other and shall be deemed
as one. In any case of contradiction with respect to Awards granted to Employees
and Non-Employees, whether explicit or implied, between the provisions of this
Sub-Plan and the Plan, the provisions set out in the Sub-Plan shall prevail.


2.    Data Protection. It shall be a term and condition of each Award granted
under this Sub-Plan that the Participant agrees and consents to:
(t)    the collection, use and processing of his or her Personal Data (as
defined below) by any member of the Company or any Parent or Subsidiary and the
transfer of his or her Personal Data to any third party administrator of the
Plan and any broker through whom Shares are to be sold on behalf of the
Participant;
(u)    the Company and its Parents and Subsidiaries and the third party
administrator of the Plan transferring the Participant’s Personal Data amongst
themselves for the purposes of implementing, administering and managing the Plan
and the grant of Awards and the acquisition of Shares pursuant to Awards;
(v)    the use of Personal Data by any such person for any such purposes; and
(d)    the transfer to and retention of Personal Data by third parties
(including any situated outside the European Economic Area) for or in connection
with such purposes.
For the purpose of this Section 2, “Personal Data” means Participant’s name,
home address, e-mail address and telephone number, date of birth, social
security number or equivalent, details of all rights to acquire Shares or other
securities issued or transferred to such Participant pursuant to this Plan and
any other personal information which could identify the Participant and is
necessary for the administration of this Plan.
3.    Not a Contract of Employment. Notwithstanding any other provision of this
Plan or any Award Agreement:
(v)    the Plan shall not form part of any contract of employment between the
Company or any subsidiary and a Participant;
(vi)    unless expressly so provided in his or her contract of employment, a
Participant has no right or entitlement to be granted an Award or any
expectation that an Award might be made to him, whether subject to any
conditions or at all;
(vii)    the benefit to Participant of participation in the Plan (including, in
particular but not by way of limitation, any Awards held by him or her) shall
not form any part of his or her remuneration or count as his remuneration for
any purpose and shall not be pensionable;
(viii)    the rights or opportunity granted to Participant on the making of an
Award shall not give the Participant any rights or additional rights and if a
Participant ceases to be employed by the Company or any Parent or Subsidiary,
Participant shall not be entitled to compensation for the loss of any right or
benefit or prospective right or benefit under the Plan (including, in particular
but not by way of limitation, any Awards held by him or her which lapse by
reason of his ceasing to be employed by the Company or any Parent or Subsidiary)
whether by way of damages for unfair dismissal, wrongful dismissal, breach of
contract or otherwise;
(ix)    the rights or opportunity granted to Participant on the making of an
Award shall not give the Participant any rights or additional rights in respect
of any pension scheme operated by the Company or any Parent or Subsidiary;
(x)    Participant shall not be entitled to any compensation or damages for any
loss or potential loss which he may suffer by reason of being unable to acquire
or retain Shares, or any interest in Shares pursuant to an Award in consequence
of the loss or termination of his office or employment with the Company or any
present or past Parent or Subsidiary for any reason whatsoever (whether or not
the termination is ultimately held to be wrongful or unfair); and
(xi)    by accepting the grant of an Award and not renouncing it, Participant is
deemed to have agreed to the provisions of this Section 3.
4.    Tax Consequences.     Any tax consequences arising from the vesting or
distribution or otherwise pursuant to an Award shall be borne solely by the
Participant (including, without limitation, the Participant’s social security
and national health insurance payments, if applicable). The Company and/or its
Parent or Subsidiary shall be entitled to withhold taxes (if required) according
to the requirements under applicable laws, rules and regulations, including
withholding taxes at source. The provisions of paragraph (b) below shall set out
what will occur if the Company and/or its Parent or Subsidiary are required by
applicable laws to make a deduction or withholding. Furthermore, the Participant
shall agree to indemnify the Company and/or its Parent or Subsidiary and hold
them harmless against and from any and all liability for any such tax or other
payment or interest or penalty thereon, including without limitation,
liabilities relating to the necessity to withhold, or to have withheld, any such
tax from any payment made to the Participant.
5.    Governing Law. The validity and enforceability of this Sub-Plan shall be
governed by, and construed in accordance with, the laws of the State of Delaware
without regard to otherwise governing principles of conflicts of law, except to
the extent that mandatory provisions of the laws of the Republic of Ireland
apply.




TESSERA TECHNOLOGIES, INC.
FIFTH AMENDED AND RESTATED 2003 EQUITY INCENTIVE PLAN
SUB-PLAN FOR ROMANIAN PARTICIPANTS


1.    Application. This Sub-Plan for Romanian Participants in the Tessera
Technologies, Inc. Fifth Amended and Restated 2003 Equity Incentive Plan (this
“Sub-Plan”) sets forth additional terms and conditions applicable to Awards (as
defined below) granted to Employees and Non-Employees, who are (or are deemed to
be) residents of the Romania for the purpose of payment of taxes and forms an
integral part of the Tessera Technologies, Inc. Fifth Amended and Restated 2003
Equity Incentive Plan (the “Plan”).


The Plan and this Sub-Plan are complimentary to each other and shall be deemed
as one. In any case of contradiction with respect to Awards granted to Employees
and Non-Employees, whether explicit or implied, between the provisions of this
Sub-Plan and the Plan, the provisions set out in the Sub-Plan shall prevail.


2.    Data Privacy Provisions. In consideration of the processing operations
that shall be carried out as part of a Services Provider’s participation in this
Plan, the Company hereby provides each Holder with certain data privacy related
information:


(a)    Personal Data. “Personal Data” means any information referring to a
natural person, identified or identifiable; an identifiable person is a that
person who can be identified, directly or indirectly, particularly with
reference to an identification number or to one or more factors specific to
details of his physical, physiological, economical, cultural or social
characteristics. To avoid any possible misunderstanding, it is agreed that the
“Personal Data” referred to in this Plan are those mentioned below.
(b)    By signing an Award Agreement, a Holder agrees and fully consents with
the procession of the personal data communicated to the Company herein,
respectively:
(i)    Personal information (name, date of birth, gender, marital status,
address, place of work, telephone number, mobile number, fax number, e-mail,
family size, passport or visa information, age, language, skills, drivers
license information, birth certificate);
(ii)    Background information (education, including schools attended, and dates
of attendance, degrees or diplomas granted, training, work history, including
names of employers, dates of employment, and compensation information);
(iii)    Compensation information (wages or salary, commissions, bonuses, stock
option award and exercise information, employee stock purchase plan information,
pensions);
(iv)    Signature; and
(v)    Bank account number.
(c)    By signing an Award Agreement, each Holder gives his or her explicit
consent to the Company to process any such personal data, either directly or
through third parties. Holders also provide explicit consent to the Company to
transfer any personal data indicated above outside of the country in which they
work or are employed, in so far this transfer is required in relation to the
Holders’ participation to this Plan and for the purposes described below. The
Company shall ensure that all personal data that is transmitted will be kept
confidential and used only for legitimate Company purposes as described below.
(d)    The Company shall use the Holders’ personal data only in relation to the
latter's participation to this Plan and the granting of the Awards and managing
thereof. Thus, the Company shall process the Holders’ data for the following
main purposes:
(i)    verifying the general eligibility and the compliance with the necessary
conditions in order to receive grants;
(ii)    administering and maintaining the Holder’s records;
(iii)    internal compensation and benefit planning;
(iv)    transmitting the personal data to third parties interested in purchasing
the Company’s shares or the Company’s assets, to the Administrator, to the legal
counsel to the Company, to the accountants for the Company and to any other
person that the Company may find in its administration of this Plan to be
appropriate.
(e)    A Holder shall be fully liable for the accuracy of the information he or
she provides to the Company.
(f)    In connection with the processing carried out as part of their
participation to this Plan, Holders have the following rights:
(i)     The right to be informed. Each Holder  has been informed by reading the
present notice about the identity of the Company, the purpose for which the data
are processed by the Company, the existence of the rights provided by law for
the protection of personal data, as well as the conditions of exercising, the
categories of recipients to whom the personal data are disclosed.
(ii)    The right to have access to data.  Each Holder has the right, upon a
written, dated and signed request, to obtain from the Company the confirmation
of the fact that the data related to the Holder are or are not processed by the
Company. This request is to be accomplished for free in the limit of one request
per year.
(iii)     The right of intervention. Each Holder has the right to request to the
Company, upon a written, dated and signed request, the following:
(A)    the rectification, the up-dating, the blocking or the erasure of the
incomplete, inexact data or of illegal processions;
(B)    the transformation of illegal personal data in anonymous data;
(C)     the notification of the third parties with regard to the operations
provided at (A) and (B) above.
(iv)    The right of opposition. Each Holder has the right to oppose every
moment, upon a written, dated and signed request, to the procession of his/her
personal data, due to well-grounded and lawful reasons in connection to his/her
particular situation;
(v)     The right of not being subject to an individual decision. The right to
demand and receive:
(A)    the withdrawal or cancellation of a decision that produces juridical
effects concerning the Holder, adopted exclusively on a personal data processing
basis, carried out through automatic means, destined to evaluate some aspects of
the Holder’s personality and/or professional competence, credibility, behavior
or other such aspects;
(B)    re-evaluation of any decisions regarding the Holder, and which affects
the Holder in a significant manner, if the decision was adopted exclusively on a
basis of data processing that meets the conditions stated under letter (A)
above.
(vi)    The right to refer to a court of law.  Each Holder has the right to
refer to a court of law in defense of any rights guaranteed by the law regarding
the protection of personal data processions.
(g)    In undertaking the envisaged processing, the Company shall take all
necessary measures to ensure the confidentiality of the Holder’s data and the
security of the processing, in accordance with the legal provisions in force.
3.    Governing Law. The validity and enforceability of this Sub-Plan shall be
governed by, and construed in accordance with, the laws of Romania without
regard to otherwise governing principles of conflicts of law, except to the
extent that mandatory provisions of the laws of Romania apply.











NSD\128813.3